Exhibit 10.15

 

DESCRIPTIONS OF BASIC BONUS PLAN, INCENTIVE BONUS PLAN

AND CONTRACTUAL BONUS PLAN

(Compensatory Plans Applicable to Named Executive Officers)

 

BASIC BONUS PLAN

Certain of the Company’s officers and key managers are included in a basic bonus
plan. Maximum potential awards under the basic bonus plan are determined as a
percentage of the participants’ base salaries. The basic bonus plan establishes
(a) two goals for Company earnings per share after payment of bonuses (the
“Company’s EPS”), which are uniform for all basic bonus plan participants (the
“EPS Goals”); and (b) goals for departmental/individual performance, which vary
with each basic bonus plan participant (the “Performance Goals”). No bonus is
payable to any basic bonus plan participant unless the Company’s EPS are at
least equal to the first EPS Goal (regardless of whether such participant
satisfies his/her Performance Goals). The maximum potential award is to be paid
to any basic bonus plan participant if the Company’s EPS are at least equal to
the second (higher)  EPS Goal and such participant satisfies all of his/her
Performance Goals.

 

INCENTIVE BONUS PLAN

In order to encourage and reward exceptional performance of the Company, the
Company also has an incentive bonus plan for certain of the Company’s senior
management. If an eligible participant receives a bonus under the incentive
bonus plan, no bonus is payable to such participant under the basic bonus plan.
Maximum potential awards under the incentive bonus plan are based on a higher
percentage of the participants’ base salaries than would otherwise be awarded
under the basic bonus plan. The incentive bonus plan establishes a third goal
for Company earnings per share (the “Incentive EPS Goal”), which is higher than
the second EPS Goal under the basic bonus plan. No bonus is payable under the
incentive bonus plan unless the Company’s EPS were at least equal to the
Incentive EPS Goal (regardless of whether any participant satisfied his/her
Performance Goals). The maximum potential award is to be paid to any incentive
bonus plan participant if the Company’s EPS were at least equal to the Incentive
EPS Goal and such participant satisfied all of his/her Performance Goals.

 

CONTRACTUAL BONUS PLAN

The employment agreement between the Company and Chief Executive Officer Robert
N. Wildrick entitles Mr. Wildrick to a bonus of up to 250% of his base salary
upon achievement by the Company of certain specified earnings per share goals
established for each year of his employment agreement.

 

--------------------------------------------------------------------------------